Citation Nr: 1100820	
Decision Date: 01/07/11    Archive Date: 01/14/11

DOCKET NO.  09-07 158A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an effective date earlier than May 16, 2001for 
the award of a 40 percent rating for degenerative joint disease 
with spondylolisthesis.

2.  Entitlement to an effective date earlier than May 16, 2001for 
the award of a 10 percent evaluation for left knee instability.

3.  Entitlement to an effective date earlier than May 16, 2001, 
for the award of a total disability rating based on individual 
unemployability due to service-connected disability (TDIU). 

4.  Whether new and material evidence has been received to reopen 
the claim of service connection for a dental condition.

5.  Whether new and material evidence has been received to reopen 
the claim of service connection for uticaria.

6.  Whether new and material evidence has been received to reopen 
the claim of service connection for impotence due to Agent Orange 
exposure.

7.  Whether new and material evidence has been received to reopen 
the claim of service connection for non-specific dermatitis due 
to Agent Orange exposure.

8.  Whether new and material evidence has been received to reopen 
the claim of service connection for chloracne.

9.  Whether new and material evidence has been received to reopen 
the claim of service connection for insomnia.

10.  Whether new and material evidence has been received to 
reopen the claim of service connection for arthritis of the 
hands.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran had active duty from December 1950 to January 1955 
and from September 1960 to September 1979.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Pittsburgh, Pennsylvania 
Regional Office (RO) of the Department of Veterans Affairs (VA).

A hearing was held before the undersigned Veterans Law Judge in 
September 2010.  The hearing concerned only the first 3 issues on 
the title pages and are decided herein.  A transcript of that 
hearing has been associated with the claims file.  

Issues 4-10 as listed on the title pages will be remanded to the 
RO through the Appeals Management Center in Washington, D. C.  
Appellant will be notified by the VA of any further action needed 
on his behalf.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Service connection for degenerative joint disease with 
spondylolisthesis was granted in a January 1980 rating decision.  
A 10 percent rating was assigned for that disability in a 
November 1980 decision.  The Veteran was notified of this 
decision and did not timely disagree with this decision.

2.  The Veteran filed a new claim for an increased rating for his 
degenerative joint disease with spondylolisthesis in May 1992.  A 
20 percent rating was assigned for that disability in a February 
1995 decision.  A July 1999 rating decision continued the 20 
percent disability rating.  The Veteran was notified of this 
decision and did not timely disagree with this decision.

3.  The Veteran filed a new claim for an increased rating for his 
degenerative joint disease with spondylolisthesis that was 
received on May 16, 2001.

4.  It was not factually ascertainable at any time between May 
16, 2000 and May 16, 2001, that the Veteran underwent an increase 
in the severity of his back disability. 

5.  A September 2005 rating decision granted a separate 10 
percent rating for instability of the left knee, effective 
November 18, 2003. 

6.  A June 2008 rating decision assigned an effective date of May 
16, 2001 for the 10 percent rating of the instability of the left 
knee disability.  The effective date was the date of the claim 
for an increased rating.

7.  The RO denied the Veteran's claim for a TDIU rating by a 
rating decision issued in June 1995.  At the time, his combined 
disability rating for his service-connected disabilities was 40 
percent.

8.  The earliest date it is factually ascertainable that the 
Veteran was totally disabled by reason of individual 
unemployability due to service connected disabilities is May 16, 
2001, the date the combined disability ratings were increased to 
60 percent affecting a single body system. 


CONCLUSIONS OF LAW

1.  The criteria for an effective date, earlier than May 16, 
2001, for a 40 percent rating for the Veteran's degenerative 
joint disease with spondylolisthesis were not met.  38 U.S.C.A. 
§§ 5107, 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.114(a), 3.400 (2010).

2.  The criteria for an effective date, earlier than May 16, 
2001, for a 10 percent rating for the Veteran's instability of 
his left knee were not met.  38 U.S.C.A. §§ 5107, 5110 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.114(a), 3.400 (2010).

3.  The criteria for an effective date earlier than May 16, 2001, 
for the grant of a TDIU have not been met.  38 U.S.C.A. § 5110 
(West 2002 & Supp. 2010); 38 C.F.R. § 3.400 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical evidence or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. 
§ 3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  Notice should be sent 
prior to the appealed rating decision or, if sent after the 
rating decision, before a readjudication of the appeal.  A 
Supplemental Statement of the Case, when issued following a 
notice letter, satisfies the due process and notification 
requirements for an adjudicative decision for these purposes.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In this case, the resolution of the Veteran's appeals for an 
earlier effective date is dependent on the Court's interpretation 
of the law and regulations pertaining to claims for VA benefits.  
Consequently, no further development under the VCAA is warranted 
as there is no development which would change the outcome.  See 
Mason v. Principi, 16 Vet. App. 129, 132 (2002); see generally 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 
14 Vet. App. 227, 231- 32 (2000); see also Livesay v. Principi, 
15 Vet. App. 165 (2001) (en banc) (holding that the VCAA is not 
applicable where it could not affect a pending matter and could 
have no application as a matter of law).

Law and Regulations

Generally, the effective date of an evaluation and award of 
compensation based on a claim for increase will be the date of 
receipt of the claim, or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

Specifically with regard to claims for increased disability 
compensation, the effective date will be the earliest date as of 
which it is factually ascertainable that an increase in 
disability has occurred, if a claim is received by VA within one 
year after that date; otherwise the effective date will be the 
date of receipt of claim or date entitlement arose, whichever is 
later. 38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(o)(2).

The terms "claim" and "application" mean a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a benefit. 
38 C.F.R. § 3.1(p).  Any communication or action that 
demonstrates intent to apply for an identified benefit may be 
considered an informal claim.  38 C.F.R. § 3.155(a).

VA or uniformed services medical records may form the basis of an 
informal claim for increased benefits where a formal claim for 
service connection has already been allowed. 38 C.F.R. § 3.157.  
Under the provisions of 38 C.F.R. § 3.157(b)(1), the date of 
outpatient or hospital examination or date of admission to a VA 
or uniformed services hospital will be accepted as the date of 
receipt of a claim.  The provisions of this regulation apply only 
when such reports relate to examination or treatment of a 
disability for which service connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment or hospital admission.  38 C.F.R. § 3.157(b).

Any communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, his or her duly 
authorized representative, a Member of Congress, or some person 
acting as next friend of a claimant who is not sui juris may be 
considered an informal claim.  Such informal claim must identify 
the benefit sought. Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within one 
year from the date it was sent to the claimant, it will be 
considered filed as of the date of receipt of the informal claim.  
38 C.F.R. § 3.155.

Generally, the date of receipt of a claim is the date on which a 
claim, information, or evidence is received by VA. 38 C.F.R. § 
3.1(r). 

Factual Background

As the Veteran's claims regarding his service connected 
degenerative joint disease with spondylolisthesis and instability 
of the left knee have identical backgrounds, they will be 
addressed together.

In a July 1980 rating decision, service connection was awarded 
for degenerative joint disease with spondylolisthesis of the 
lumbar spine and residuals, traumatic arthritis with 
meniscectomy, left knee and assigned an initial noncompensable 
ratings pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5010 and 
5293(1980).  After a VA examination, a November 1980 rating 
decision assigned an initial 10 percent rating for degenerative 
joint disease with spondylolisthesis, effective October 1, 1979.  
The Veteran did not timely appeal that decision, and it became 
final.

An October 1984 continued the 10 percent rating for degenerative 
joint disease with spondylolisthesis and noncompensable rating 
for instability of the left knee and granted a 10 percent rating 
for meniscectomy, left knee, effective March 23, 1984.  The 
Veteran did not timely appeal that decision, and it became final.

The Veteran submitted a claim for increased rating on May 1, 
1992.  In a February 1995 rating decision, the RO increased the 
rating for the Veteran's degenerative joint disease with 
spondylolisthesis, to a 20 percent rating, effective May 1, 1992 
and continued the 10 percent rating for meniscectomy, left knee.  
June 1995, March 1996 and July 1999 rating decisions continued 
these ratings.  While the Veteran filed an NOD regarding a denial 
of service connection for a skin condition, he did not timely 
appeal the July 1999 decision regarding his service-connected 
back and knee disabilities, and it became final.

In a letter received by the VA on May 16, 2001, the Veteran's 
former representative indicated that they received a call from 
the Veteran who had impending claims for an increase in his back 
and left knee disabilities.  The former representative noted that 
they were unable to locate such a request for increase and 
instead requested an increase in the Veteran's service connected 
disabilities.

A May 2003 rating decision continued the 20 percent disability 
rating for degenerative joint disease with spondylolisthesis and 
the 10 percent disability rating for meniscectomy, left knee.  
The Veteran submitted an NOD that was received on November 18, 
2003.

Based on VA examinations in October 2004 and July 2005, a 
September 2005 rating decision increased the rating for 
degenerative joint disease with spondylolisthesis to 40 percent 
and granted service connection for instability of the left knee 
at a 10 percent rating both effective November 18, 2003.  

A June 2008 rating decision assigned a 40 percent evaluation for 
degenerative joint disease with spondylolisthesis and a 10 
percent evaluation for instability of the left knee, effective 
May 16, 2001.  The rating decision noted that the NOD submitted a 
timely NOD in November 2003 for the May 2003 rating decision.  
Therefore, the effective date was the date of the claim for 
increase which was May 16, 2001. 



I.  Entitlement to an effective date earlier than May 16, 2001 
for the award of a 40 percent rating for degenerative joint 
disease with spondylolisthesis.

The Veteran appealed the May 16, 2001, date of assignment of a 40 
percent rating and  argued that an earlier date was in order.  As 
noted above, the Veteran was granted an increased rating that was 
effective the date of his claim.  The only way he could receive 
an earlier effective date (in the absence of clear and mistakable 
error, which has not been contended) is if his entitlement to the 
higher rating was factually ascertainable within the year prior 
to the date that his claim was received.

However, the record provides no basis for the assignment of an 
earlier effective date for the award of a 40 percent rating for 
degenerative joint disease with spondylolisthesis prior to May 
16, 2001.  As noted above, the increased rating from 20 to 40 
percent for degenerative joint disease with spondylolisthesis was 
based on VA examinations in October 2004 and July 2005.  Prior to 
May 16, 2001, there is no evidence that the Veteran's 
degenerative joint disease with spondylolisthesis warranted a 
rating in excess of 20 percent.  Thus, 38 C.F.R. § 400(o)(2) does 
not apply.

The Board also notes that the Veteran claims that his effective 
date for these disabilities should be when he was found to be 
totally disabled as he was found totally disabled for Social 
Security Administration (SSA) purpose in a March 1998 decision.  
However, although VA is required to consider the SSA's findings, 
the Board is not bound by the findings of disability and/or 
unemployability made by other agencies, including SSA.  See 
Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  Adjudication 
of VA and SSA claims is based on different laws and regulations.

II.  Entitlement to an effective date earlier than May 16, 
2001for the award of a 10 percent evaluation for left knee 
instability.

The Veteran appealed the May 16, 2001 assignment of a 10 percent 
rating for the grant of left knee instability and argued that an 
earlier date was in order.  As noted above, a September 2005 
rating decision granted service connection for instability of the 
left knee at a 10 percent rating, effective November 18, 2003.  A 
June 2008 rating decision assigned a May 16, 2001 effective date 
as this was the date of the claim for increase.

As addressed above, the date of claim for increased ratings for 
the back and left leg disabilities is May 16, 2001.  The 
effective dates of the 10 disability rating for instability of 
the left knee cannot be earlier than this date, unless the 
evidence shows an increase in disability within one year prior to 
the claim.  See 38 C.F.R. § 3.400(o).  In this case, there is no 
evidence showing a worsening of the Veteran's disabilities within 
one year prior to his claim.  Again, the grant of a separate 10 
percent disability rating for instability of the left knee was 
based on was on VA examinations in October 2004 and July 2005.  
There is no evidence from May 16, 2000 to May 16, 2001 
demonstrating a worsening of the Veteran's left knee.

III.  Entitlement to an effective date earlier than May 16, 2001, 
for the award of a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).

In cases where the schedular rating is less than 100 percent, a 
total disability rating may be assigned when the individual is 
unable to secure or follow a substantially gainful occupation as 
the result of service-connected disability, without regard to 
advancing age.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).  A TDIU 
may be assigned, when the disabled person is, in the judgment of 
the rating agency, unable to secure or follow a substantially 
gainful occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, and that, if 
there are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 percent 
or more.  38 C.F.R. § 4.16(a).  The percent evaluation criteria 
may be met when the Veteran's disabilities are from common 
etiology such as one upper extremity.  Id.

When an RO is considering a rating increase claim from a claimant 
whose schedular rating meets the minimum criteria of section 
4.16(a) and there is evidence of current service- connected 
unemployability in the claimant's claims file or under VA 
control, evaluation of that rating increase must also include an 
evaluation of a reasonably-raised claim for a TDIU, and VA is 
required to adjudicate that claim.  Norris v. West, 12 Vet. App. 
413, 418 (1999); see also Roberson v. Principi, 251 F.3d 1378, 
1384 (Fed. Cir. 2001).

In May 1995, the Veteran submitted a claim for a TDIU.  This 
claim was denied in a June 1995 rating decision which the Veteran 
did not appeal.

In March 1998, the Veteran again submitted a claim for a TDIU.  
At the time he made this claim, his combined disability rating 
was 40 percent.

On May 16, 2001, the RO again received the Veteran's claim for 
increased disability ratings.  The Veteran underwent VA 
examinations in October 2004 and July 2005 to address the 
severity of his service- connected disabilities.

Prior to May 16, 2001, the Veteran's service-connected 
disabilities combined rating was 40 percent.  Thus he did not 
meet the schedular criteria for a TDIU nor is it otherwise 
demonstrated that his service connected disorders precluded 
employment from an earlier date.  While he was found totally 
disabled as of July 1993 for SSA purposes and VA is required to 
consider the SSA's findings, the Board is not bound by the 
findings of disability and/or unemployability made by other 
agencies, including SSA.  See Collier, supra.  Adjudication of VA 
and SSA claims is based on different laws and regulations.  The 
Board also notes that the March 1998 SSA decision indicated that 
the Veteran was incapable of only more than sedentary work since 
July 1993 and that his non-service connected insomnia contributed 
to the SSA's finding that he was disabled.  

The Veteran met the schedular criteria for a TDIU on May 16, 
2001, when his combined evaluation was effectively increased to 
60 percent, including disabilities affecting a single body 
system.  In this regard, the September 2005 rating decision 
increased the disability rating for the Veteran's service-
connected degenerative joint disease with spondylolisthesis to 40 
percent and granted a separate 10 percent rating for instability 
of the left knee, along with other knee ratings.  As a result of 
these increases, the rating decision also granted a TDIU.  In 
granting the TDIU, the RO noted that the Veteran's compensable 
disabilities, rated as 60 percent disabling, involved the same 
body system (musculoskeletal) and therefore qualified as a single 
disability per 38 C.F.R. § 4.16. 

Since May 16, 2001, the Veteran's service connected disabilities 
were degenerative joint disease with spondylolisthesis (rated as 
40 percent disabling), left knee meniscectomy with arthritis, 
(rated as 10 percent disabling), popliteal cyst, right knee 
(rated as 10 percent disabling), seborrheic dermatitis (rated as 
0 percent disabling) and instability of the left knee (rated as 
10 percent disabling).

In the September 2005 rating decision, the Veteran's combined 
evaluation for disabilities affecting a single body system was 
increased to 60 percent, and TDIU was awarded.  It is noted that 
the increases for degenerative joint disease with 
spondylolisthesis and a grant of a separate rating for 
instability of the left knee were made effective on May 16, 2001.  
The increase in these disability ratings was the basis for the 
TDIU determination.  Review of the record shows no medical 
evidence prior to the October 2004 and July 2005 examination 
reports upon which to base an increased disability rating for any 
of the Veteran's service connected disabilities.  As such, the 
Veteran's entitlement to a TDIU was not demonstrated prior to the 
May 16, 2001, date of the claim for increased disability ratings.

While the Veteran made an informal claim for In March 1998, at 
the time he made this claim, his combined disability rating was 
40 percent and there is no indication of the record that at that 
time that the service connected disabilities caused the Veteran 
to be unemployable or met the schedular requirements.   

The only way the Veteran could attempt to gain an earlier 
effective date - is to request a revision of a previous decision 
based on CUE.  See Cook, 318 F.3d at 1339.  That has neither been 
alleged nor otherwise developed for appellate review. 

Accordingly, under these circumstances, the claim for an earlier 
effective date must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the evidence is 
against assignment of an effective date earlier than May 16, 
2001, for the award of a TDIU, that doctrine is not applicable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53- 56 (1990).


ORDER

Entitlement to an effective date earlier than May 16, 2001for the 
award of a 40 percent rating for degenerative joint disease with 
spondylolisthesis is denied.

Entitlement to an effective date earlier than May 16, 2001for the 
award of a 10 percent evaluation for left knee instability is 
denied.

Entitlement to an effective date earlier than May 16, 2001, for 
the award of a TDIU is denied.


REMAND

As noted above, in September 2010, a hearing was held at the RO 
before the undersigned at the RO.  A brief review of the record 
at that time, revealed that issues 1-3 were fully developed and 
were certified for appellate review.  At the hearing the Veteran 
and the representative agree that those were the issues on 
appeal.

Upon more detail review of the five volumes of the claims folder 
in Washington D.C., in preparing this document, it appears that a 
separate appeal was essentially developed, but has not apparently 
been certified to the Board, as discussed below.

In an April 2007 rating decision, the RO determined that new and 
material evidence had been received to reopen the Veteran's 
claims for service connection for a dental condition, uticaria, 
impotence secondary to Agent Orange exposure, non-specific 
dermatitis due to Agent Orange exposure, chloracne, insomnia due 
to Agent Orange exposure and arthritis of the hands and 
considered these claims on a de novo basis.  The Board is 
nevertheless required to consider that question independently.  
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  
Accordingly, the issues on appeal have been characterized as set 
forth above, on the title pages in issues 4-10. 

The Board notes that in May 2007 the Veteran filed a Notice of 
Disagreement (NOD) with the April 2007 rating decision which 
reopened and denied service connection for a dental condition, 
uticaria, impotence secondary to Agent Orange exposure, non-
specific dermatitis due to Agent Orange exposure, chloracne, 
insomnia due to Agent Orange exposure and arthritis of the hands.  
A statement of the case (SOC) was issued in June 2008.  The 
Veteran filed a substantive appeal (via a VA Form 9) in June 
2008.  With that document he included pages from the June 2008 
statement of the case on these issues.  The Board notes that in 
his June 2008 substantive appeal, the Veteran indicated that he 
desired a hearing before a Veterans Law Judge (VLJ) of the Board 
at the RO (Travel Board hearing).  He also indicated that he 
wanted to appeal all issues.  He has not withdrawn the hearing 
request.

The Board notes that near the top of volume 4 is another 
substantive appeal that was not timely, and is so marked with a 
"sticky," but appellant was apparently never so informed.  In 
any event, as noted, there is an outstanding hearing request that 
has not been withdrawn.

In view of the foregoing, this case is REMANDED for the following 
action:

The Veteran should be scheduled for a 
Travel Board or Videoconference hearing by 
the RO, on the issues 4-10 on the title 
page, in accordance with applicable 
provisions.  Appellant and his 
representative should be notified of the 
time and place to report.  If he no longer 
desires a hearing, the request should be 
withdrawn in writing to the RO, and the 
document should be associated with the 
claims folders.  The case should then be 
returned to the Board in accordance with 
applicable procedures.

Then, if indicated, this case should be returned to the Board for 
the purpose of appellate disposition.  The appellant has the 
right to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


